Mr. Justice Waterman delivered the opinion of the Court. The amount which the receiver was ordered to pay to appellee, was only equal to the rent which had accrued upon the lease during the time the premises were held and occupied by the receiver. That while a receiver continues to hold possession of premises leased to the party over whose estate the receivership is, he must pay rent therefor, is well established. The charge for rent of premises held and occupied by the receiver is a part of the expense of administration. White v. More, Assignee, 54 Ill. App. 606; Spencer, Trustee, v. World’s Columbian Exposition, 58 Ill. App. 637; Smith v. Goodman, 149 Ill. 75; High on Receivers, Sec. 273; Webster v. Nichols, 104 Ill. 160; Gluck on Receivers, 273. The decree of the Superior Court is affirmed.